      Case: 4:21-cv-00678-SRC Doc. #: 1 Filed: 06/11/21 Page: 1 of 4 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

                                                    :
 SHERRY L. CLEMONS,                                                     21-678
                                                    : Civil Action No. _____________
                                                    :
                               Plaintiff,           :
                                                    :
 v.                                                 :
                                                    :
 BRADFORD O’NEIL AGENCY, LLC,                       :
                                                    :
                               Defendant.           :
                                                    :


                                   NOTICE OF REMOVAL

         Defendant O’Neil Insurance Agency, Inc. (improperly named as “Bradford O’Neil

Agency, LLC”) (hereinafter “O’Neil Agency”), by and through its counsel of record, hereby

removes this action from the Circuit Court of St. Louis County, Missouri, to the United States

District Court for the Eastern District of Missouri based on the grounds below:

                                       The Removed Case

         1.    On March 31, 2021, Plaintiff Sherry L. Clemons (“Plaintiff”) filed a Complaint

(“the Complaint”) in the Circuit Court of St. Louis County, Missouri, Case No. 21SL-CC01447,

and styled Sherry L. Clemons v. Bradford O’Neil Agency, LLC.

         2.    The Complaint alleges a single cause of action, for violation of the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. § 227. (Complaint ¶¶ 40-45).

                                Basis for Removal Jurisdiction

         3.    Under 28 U.S.C. § 1441(a), “any civil action brought in a State court of which the

district courts of the United States have original jurisdiction, may be removed” by a defendant.
   Case: 4:21-cv-00678-SRC Doc. #: 1 Filed: 06/11/21 Page: 2 of 4 PageID #: 2




       4.      This Court has original jurisdiction over all civil actions arising under the laws of

the United States, including those arising under federal statutes. 28 U.S.C. § 1331.

       5.      Plaintiff’s claim under the TCPA arises under a federal statute and is therefore

subject to removal under 28 U.S.C. § 1331. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740

(2012) (holding that federal and state courts have concurrent jurisdiction over private suits arising

under the TCPA).

                                         Venue Is Proper

       6.      Pursuant to 28 U.S.C. § 1441(a) “any civil action brought in a State court of which

the district courts of the United States have original jurisdiction, may be removed by the defendant

or defendants, to the district court of the United States for the district and division embracing the

place where such action is pending.”

       7.      The Circuit Court of St. Louis County, Missouri is located within the United States

District Court for the Eastern Division of the Eastern District of Missouri. Therefore, removal to

this Court is proper.

                                 Papers From Removed Action

       8.      In accordance with Local Rule 2.03, attached hereto as Exhibit A is “a copy of all

process, pleadings, orders and other documents then on file in the state court including a copy of

the state court’s docket sheet.” The filing of such materials also complies with the requirement of

28 U.S.C. § 1446(a) that this Notice of Removal provide “a copy of all process, pleadings, and

orders served upon” O’Neil Agency in the Circuit Court action.




                                                 2
   Case: 4:21-cv-00678-SRC Doc. #: 1 Filed: 06/11/21 Page: 3 of 4 PageID #: 3




                                        Removal Is Timely

       9.      Pursuant to 28 U.S.C. § 1446(b)(1), the notice of removal “shall be filed within 30

days after the receipt by the defendant, through service or otherwise, of a copy of the initial

pleading setting forth the claim for relief upon which such action or proceeding is based.”

       10.     O’Neil Agency was served with the Summons and Complaint on May 14, 2021.

       11.     Accordingly, removal is timely pursuant to 28 U.S.C. § 1446(b) because thirty days

has not elapsed since O’Neil Agency was served with the Complaint.

                               Notice to Plaintiff and State Court

       12.     Pursuant to 28 U.S.C. § 1446(d), O’Neil Agency is concurrently filing with the

Circuit Court of St. Louis County, Missouri, a Notice of Filing of Notice of Removal. O’Neil

Agency will concurrently serve Plaintiff with copies of this Notice of Removal and the Notice

filed in the State Court Action.

       13.     As required by Local Rule 2.03, O’Neil Agency will file with this Court “proof of

filing the notice with the Clerk of the State Court and proof of service on all adverse parties.”

       14.     In accordance with Local Rule 2.02, O’Neil Agency is contemporaneously filing a

Civil Cover Sheet, an Original Filing Form and a Disclosure of Organizational Interests Certificate.

       WHEREFORE, O’Neil Agency gives notice that the above-captioned action, currently

pending in the Circuit Court of St. Louis County, Missouri, is hereby removed to this Court.

Dated: June 11, 2021                          Respectfully submitted,

                                              /s/ Patrick D. Cloud
                                              HEYL, ROYSTER, VOELKER & ALLEN, P.C.
                                              Patrick D. Cloud, #57187MO
                                              105 West Vandalia, Suite 100
                                              Edwardsville, IL 62025
                                              (618) 656-4646
                                              pcloud@heylroyster.com
                                              Attorneys for Defendant,
                                              O’Neil Insurance Agency, Inc.

                                                  3
   Case: 4:21-cv-00678-SRC Doc. #: 1 Filed: 06/11/21 Page: 4 of 4 PageID #: 4




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 11th day of June, 2021, the foregoing was

electronically filed with the Clerk of the Court using the CM/ECF system. I further certify that on

this 11th day of June, 2021, counsel for Plaintiff was served with copies of this Notice of Removal

by first class mail and by transmitting a copy via e-mail to the following addresses:

       John F. Garvey #35879
       CAREY DANIS & LOWE
       8235 Forsyth, Suite 1100
       St. Louis, Missouri 63105
       Telephone: (314) 725-7700
       Facsimile: (314) 678-3401
       jgarvey@careydanis.com

       Samuel J. Strauss
       TURKE & STRAUSS LLP
       936 North 34th Street, Suite 300
       Seattle, Washington 98103-8869
       Telephone: (608) 237-1775
       Facsimile: (608) 509-4423
       sam@turkestrauss.com

       Anthony Paronich
       PARONICH LAW, P.C.
       350 Lincoln Street, Suite 2400
       Hingham, Massachusetts 02043
       Telephone: (617) 485-0018
       Facsimile: (508) 318-8100
       anthony@paronichlaw.com


                                             /s/ Patrick D. Cloud
                                             HEYL, ROYSTER, VOELKER & ALLEN, P.C.




                                                 4
